1    Michael J. Gearin, WSBA # 20982                       Honorable Christopher M. Alston
     David C. Neu, WSBA # 33143                            Chapter 11
2    Brian T. Peterson, WSBA # 42088                       Hearing Location: Seattle, Rm. 7206
     K&L GATES LLP                                         Hearing Date: Wednesday, March 13, 2019
3    925 Fourth Avenue, Suite 2900                         Hearing Time: 9:30 a.m.
     Seattle, WA 98104-1158                                Response Date: March 4, 2019
4    (206) 623-7580

5

6

7
                                  UNITED STATES BANKRUPTCY COURT
8                                 WESTERN DISTRICT OF WASHINGTON
                                             AT SEATTLE
9
     In re:                                                 Case No. 16-11767-CMA
10
     NORTHWEST TERRITORIAL MINT, LLC,                       SECOND SUPPLEMENTAL
11            Debtor.                                       DECLARATION OF MICHAEL J.
                                                            GEARIN IN SUPPORT OF
12                                                          CONSOLIDATED SUPPLEMENTAL
                                                            REPLY IN SUPPORT OF FEE
13                                                          APPLICATIONS OF TRUSTEE AND
                                                            TRUSTEE’S PROFESSIONALS
14

15            I, Michael J. Gearin, declare as follows:
16            1.     I am a partner in the law firm of K&L Gates LLP ("K&L Gates"), attorneys for
17   Chapter 11 Trustee Mark Calvert (“Trustee”) and have been duly authorized to practice law in this
18   Court for more than twenty-seven years. I submit this Second Declaration in Support of the
19   Trustee’s First Application for Compensation (Dkt. No. 1926) (the “Trustee Application”); the First
20   Application for Compensation of Cascade Capital Group LLC as Accountants for the Chapter 11
21   Trustee (Dkt. No. 1924) (the “Cascade Application”); and K&L Gates LLP Application for
22   Compensation (Dkt. No. 1928) (the “K&L Gates Application,” and together with the Trustee’s
23   Application and the Cascade Application, the “Fee Applications”).
24            2.     This declaration supplements my Supplemental Declaration of Michael J. Gearin in
25   Support of K&L Gates LLP First Application for Compensation for Continued Hearing February 1,
26
     SECOND DECLARATION OF MICHAEL J. GEARIN IN
     SUPPORT OF CONSOLIDATED SUPPLEMENTAL                                           K&L GATES LLP
     REPLY IN SUPPORT OF FEE APPLICATIONS OF                                  925 FOURTH AVENUE, SUITE 2900
                                                                             SEATTLE, WASHINGTON 98104-1158
     TRUSTEE AND TRUSTEE’S PROFESSIONALS - 1                                     TELEPHONE: (206) 623-7580
                                                                                  FACSIMILE: (206) 623-7022
     502104464 v3


 Case 16-11767-CMA          Doc 2036      Filed 03/04/19   Ent. 03/04/19 18:22:50         Pg. 1 of 75
1    2019 [Dkt. 1980], which was filed on January 18, 2019 (the “January 18 Declaration”) and my

2    Declaration of Michael J. Gearin in Support of Consolidated Supplemental Reply in Support of Fee

3    Applications of Trustee and Trustee’s Professionals [Dkt. 2015].

4             3.    The Court has directed me to address the representations I made to the Court at a

5    hearing on February 3, 2017 in connection with the Trustee’s motion to employ Mr. Atalla. At that

6    hearing, the Court expressed concern that if the litigation with Medallic was not successful, the

7    estate might be administratively insolvent. My response to the Court was: “Well, I don’t think so

8    even yet, Your Honor. I think we still have an operating business that can be sold through a 363 sale

9    if things fall apart. So I think that would be the direction that we would choose to take.” The Court

10   then asked: “But even with a liquidation, you believe it’s sufficient to pay all administrative

11   expenses, including this additional $300,000-plus expense.” To which I replied “Well, I think we do

12   Your Honor.” At the time of that hearing, I believed those statements were true.

13            4.    The information available to me at the time of the February 3, 2017 hearing supported

14   these statements. I have consulted with the Trustee and reviewed my records to confirm whether

15   liquidation analyses were prepared by the Trustee prior to the February 3, 2017 hearing. I have not

16   found any formal liquidation analysis. However, on May 3, 2016, the Trustee made a presentation to

17   the Creditors’ Committee. In that presentation, the Trustee provided the Committee with an

18   “Estimated Recovery Analysis.” That estimated recovery analysis projected a roughly $800,000

19   surplus above administrative claims under a conservative liquidation scenario. In addition, I had

20   reviewed the December, 2016 monthly operating report which was filed with the Court and which

21   reflected approximately $5.9 million assets against approximately $3 million in post-petition

22   liabilities.

23            5.    The Court has directed me to reconcile the statements I made at the February 3, 2017

24   hearing with my recent comment that the Trustee and the Committee knew that the estate was

25   administratively insolvent on a liquidation basis from the outset of the case. Based upon my review

26
     SECOND DECLARATION OF MICHAEL J. GEARIN IN
     SUPPORT OF CONSOLIDATED SUPPLEMENTAL                                             K&L GATES LLP
     REPLY IN SUPPORT OF FEE APPLICATIONS OF                                    925 FOURTH AVENUE, SUITE 2900
                                                                               SEATTLE, WASHINGTON 98104-1158
     TRUSTEE AND TRUSTEE’S PROFESSIONALS - 2                                       TELEPHONE: (206) 623-7580
                                                                                    FACSIMILE: (206) 623-7022
     502104464 v3


 Case 16-11767-CMA         Doc 2036      Filed 03/04/19     Ent. 03/04/19 18:22:50          Pg. 2 of 75
1    of my records and further reflection, I have concluded that I was in error when I asserted that the

2    committee and the Trustee knew the estate was administratively insolvent at the earliest stages of the

3    case. I wish to correct the record in that regard. While we now know, with the benefit of hindsight

4    as to the values of assets and the level of administrative claims that the estate became

5    administratively insolvent on a liquidation “meltdown” basis, it is not the case that the Trustee,

6    Trustee’s counsel, or the Committee knew that to be the case as of February, 2017 and no analysis

7    suggesting administrative insolvency was ever prepared or communicated to the Committee until

8    long after the February 3, 2017 hearing. I apologize to the Court for creating confusion over this

9    issue.

10            6.    The Court made an inquiry regarding my email to Ms. Pehl, copying Mr. Northrup,

11   dated May 10, 2017 in which I sought to complete the Trustee’s investigation of communications

12   between members of the Committee and Mr. Ross Hansen. Previously, on March 21, 2017, I had

13   emailed all members of the Committee requesting disclosure of such communications. Each of the

14   other committee members had cooperated in providing copies of communications with Ross Hansen

15   and providing statements describing any contacts they may have had with Ross Hansen. On March

16   29, 2017, I did receive an email from Mr. Northrup forwarding certain emails provided by Ms. Pehl

17   in response to the request for disclosures of communications with Ross Hansen, but I did not receive

18   any other communications from the Pehls. The Trustee could not verify that the production received

19   from Ms. Pehl was complete. Absent a direct statement from Ms. Pehl the Trustee could not

20   conclude that Ms. Pehl had not been sharing information with Ross Hansen or cooperating with Ross

21   Hansen in his efforts to sponsor a campaign to terminate the Trustee’s employment. Ms. Pehl knew

22   that these were the Trustee’s concerns but she was not forthcoming in providing any additional

23   information other than the materials she produced to Mr. Northrup. In my email to Ms. Pehl of

24   May 10, 2017, I reiterated my request to Ms. Pehl that she provide a full and complete disclosure of

25   her communications with Ross Hansen and to provide a written statement confirming the content of

26
     SECOND DECLARATION OF MICHAEL J. GEARIN IN
     SUPPORT OF CONSOLIDATED SUPPLEMENTAL                                              K&L GATES LLP
     REPLY IN SUPPORT OF FEE APPLICATIONS OF                                     925 FOURTH AVENUE, SUITE 2900
                                                                                SEATTLE, WASHINGTON 98104-1158
     TRUSTEE AND TRUSTEE’S PROFESSIONALS - 3                                        TELEPHONE: (206) 623-7580
                                                                                     FACSIMILE: (206) 623-7022
     502104464 v3


 Case 16-11767-CMA         Doc 2036      Filed 03/04/19     Ent. 03/04/19 18:22:50           Pg. 3 of 75
1    any communications, meetings or teleconferences with Ross Hansen. It appears that I had forgotten

2    about Mr. Northrup’s prior disclosure of documents to me at the time of my May 10, 2017 email to

3    Ms. Pehl based upon the statement in the email that the Trustee and I had not received any

4    disclosures from the Pehls. This statement was not made to deceive Ms. Pehl and it clearly did not

5    deceive her based upon her response of the next day, May 11, 2017, in which she reminded me that

6    she had produced materials to Mr. Northrup. In her email of May 11, 2017, Ms. Pehl did provide a

7    written statement and disclosures regarding her interactions with Ross Hansen. From the perspective

8    of the Trustee, the written statement and additional disclosures concluded the investigation of the

9    communications between the Pehls and Ross Hansen and thereafter the Trustee agreed to share

10   confidential information to the Committee and its members including the Pehls.

11            7.     The Court has directed me to provide copies of my communication with Mr. Bressler

12   or his counsel between March 1, 2017 to present. I have had no such contacts with Mr. Bressler

13   directly. Attached hereto as Exhibit A is a copy of all such communications with Mr. Bressler’s

14   counsel Mr. Lerner.

15            I declare under penalty of perjury under the laws of the United States that the foregoing is

16   true and correct to the best of my knowledge.

17

18            DATED this 4th day of March, 2019.

19

20                                                       /s/Michael J. Gearin____________
                                                         Michael J. Gearin
21

22

23

24

25

26
     SECOND DECLARATION OF MICHAEL J. GEARIN IN
     SUPPORT OF CONSOLIDATED SUPPLEMENTAL                                              K&L GATES LLP
     REPLY IN SUPPORT OF FEE APPLICATIONS OF                                     925 FOURTH AVENUE, SUITE 2900
                                                                                SEATTLE, WASHINGTON 98104-1158
     TRUSTEE AND TRUSTEE’S PROFESSIONALS - 4                                        TELEPHONE: (206) 623-7580
                                                                                     FACSIMILE: (206) 623-7022
     502104464 v3


 Case 16-11767-CMA          Doc 2036      Filed 03/04/19     Ent. 03/04/19 18:22:50          Pg. 4 of 75
1                                      CERTIFICATE OF SERVICE

2             The undersigned declares as follows:

3            That she is a paralegal in the law firm of K&L Gates LLP, and on March 4, 2019, she caused
     the foregoing document to be filed electronically through the CM/ECF system which caused
4    Registered Participants to be served by electronic means, as fully reflected on the Notice of
     Electronic Filing.
5
             I declare under penalty of perjury under the laws of the State of Washington and the United
6    States that the foregoing is true and correct.

7             Executed on the 4th day of March, 2019 at Seattle, Washington.

8
                                                          /s/ Denise A. Lentz
9                                                         Denise A. Lentz

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
     SECOND DECLARATION OF MICHAEL J. GEARIN IN
     SUPPORT OF CONSOLIDATED SUPPLEMENTAL                                              K&L GATES LLP
     REPLY IN SUPPORT OF FEE APPLICATIONS OF                                     925 FOURTH AVENUE, SUITE 2900
                                                                                SEATTLE, WASHINGTON 98104-1158
     TRUSTEE AND TRUSTEE’S PROFESSIONALS - 5                                        TELEPHONE: (206) 623-7580
                                                                                     FACSIMILE: (206) 623-7022
     502104464 v3


 Case 16-11767-CMA          Doc 2036     Filed 03/04/19    Ent. 03/04/19 18:22:50            Pg. 5 of 75
         EXHIBIT A




A-1
Case 16-11767-CMA   Doc 2036   Filed 03/04/19   Ent. 03/04/19 18:22:50   Pg. 6 of 75
A-2
Case 16-11767-CMA   Doc 2036   Filed 03/04/19   Ent. 03/04/19 18:22:50   Pg. 7 of 75
A-3
Case 16-11767-CMA   Doc 2036   Filed 03/04/19   Ent. 03/04/19 18:22:50   Pg. 8 of 75
A-4
Case 16-11767-CMA   Doc 2036   Filed 03/04/19   Ent. 03/04/19 18:22:50   Pg. 9 of 75
A-5
Case 16-11767-CMA   Doc 2036   Filed 03/04/19   Ent. 03/04/19 18:22:50   Pg. 10 of 75
A-6
Case 16-11767-CMA   Doc 2036   Filed 03/04/19   Ent. 03/04/19 18:22:50   Pg. 11 of 75
A-7
Case 16-11767-CMA   Doc 2036   Filed 03/04/19   Ent. 03/04/19 18:22:50   Pg. 12 of 75
A-8
Case 16-11767-CMA   Doc 2036   Filed 03/04/19   Ent. 03/04/19 18:22:50   Pg. 13 of 75
A-9
Case 16-11767-CMA   Doc 2036   Filed 03/04/19   Ent. 03/04/19 18:22:50   Pg. 14 of 75
A-10
Case 16-11767-CMA   Doc 2036   Filed 03/04/19   Ent. 03/04/19 18:22:50   Pg. 15 of 75
A-11
Case 16-11767-CMA   Doc 2036   Filed 03/04/19   Ent. 03/04/19 18:22:50   Pg. 16 of 75
A-12
Case 16-11767-CMA   Doc 2036   Filed 03/04/19   Ent. 03/04/19 18:22:50   Pg. 17 of 75
A-13
Case 16-11767-CMA   Doc 2036   Filed 03/04/19   Ent. 03/04/19 18:22:50   Pg. 18 of 75
A-14
Case 16-11767-CMA   Doc 2036   Filed 03/04/19   Ent. 03/04/19 18:22:50   Pg. 19 of 75
A-15
Case 16-11767-CMA   Doc 2036   Filed 03/04/19   Ent. 03/04/19 18:22:50   Pg. 20 of 75
A-16
Case 16-11767-CMA   Doc 2036   Filed 03/04/19   Ent. 03/04/19 18:22:50   Pg. 21 of 75
A-17
Case 16-11767-CMA   Doc 2036   Filed 03/04/19   Ent. 03/04/19 18:22:50   Pg. 22 of 75
A-18
Case 16-11767-CMA   Doc 2036   Filed 03/04/19   Ent. 03/04/19 18:22:50   Pg. 23 of 75
A-19
Case 16-11767-CMA   Doc 2036   Filed 03/04/19   Ent. 03/04/19 18:22:50   Pg. 24 of 75
A-20
Case 16-11767-CMA   Doc 2036   Filed 03/04/19   Ent. 03/04/19 18:22:50   Pg. 25 of 75
A-21
Case 16-11767-CMA   Doc 2036   Filed 03/04/19   Ent. 03/04/19 18:22:50   Pg. 26 of 75
A-22
Case 16-11767-CMA   Doc 2036   Filed 03/04/19   Ent. 03/04/19 18:22:50   Pg. 27 of 75
A-23
Case 16-11767-CMA   Doc 2036   Filed 03/04/19   Ent. 03/04/19 18:22:50   Pg. 28 of 75
A-24
Case 16-11767-CMA   Doc 2036   Filed 03/04/19   Ent. 03/04/19 18:22:50   Pg. 29 of 75
A-25
Case 16-11767-CMA   Doc 2036   Filed 03/04/19   Ent. 03/04/19 18:22:50   Pg. 30 of 75
A-26
Case 16-11767-CMA   Doc 2036   Filed 03/04/19   Ent. 03/04/19 18:22:50   Pg. 31 of 75
A-27
Case 16-11767-CMA   Doc 2036   Filed 03/04/19   Ent. 03/04/19 18:22:50   Pg. 32 of 75
A-28
Case 16-11767-CMA   Doc 2036   Filed 03/04/19   Ent. 03/04/19 18:22:50   Pg. 33 of 75
A-29
Case 16-11767-CMA   Doc 2036   Filed 03/04/19   Ent. 03/04/19 18:22:50   Pg. 34 of 75
A-30
Case 16-11767-CMA   Doc 2036   Filed 03/04/19   Ent. 03/04/19 18:22:50   Pg. 35 of 75
A-31
Case 16-11767-CMA   Doc 2036   Filed 03/04/19   Ent. 03/04/19 18:22:50   Pg. 36 of 75
A-32
Case 16-11767-CMA   Doc 2036   Filed 03/04/19   Ent. 03/04/19 18:22:50   Pg. 37 of 75
A-33
Case 16-11767-CMA   Doc 2036   Filed 03/04/19   Ent. 03/04/19 18:22:50   Pg. 38 of 75
A-34
Case 16-11767-CMA   Doc 2036   Filed 03/04/19   Ent. 03/04/19 18:22:50   Pg. 39 of 75
A-35
Case 16-11767-CMA   Doc 2036   Filed 03/04/19   Ent. 03/04/19 18:22:50   Pg. 40 of 75
A-36
Case 16-11767-CMA   Doc 2036   Filed 03/04/19   Ent. 03/04/19 18:22:50   Pg. 41 of 75
A-37
Case 16-11767-CMA   Doc 2036   Filed 03/04/19   Ent. 03/04/19 18:22:50   Pg. 42 of 75
A-38
Case 16-11767-CMA   Doc 2036   Filed 03/04/19   Ent. 03/04/19 18:22:50   Pg. 43 of 75
A-39
Case 16-11767-CMA   Doc 2036   Filed 03/04/19   Ent. 03/04/19 18:22:50   Pg. 44 of 75
A-40
Case 16-11767-CMA   Doc 2036   Filed 03/04/19   Ent. 03/04/19 18:22:50   Pg. 45 of 75
A-41
Case 16-11767-CMA   Doc 2036   Filed 03/04/19   Ent. 03/04/19 18:22:50   Pg. 46 of 75
A-42
Case 16-11767-CMA   Doc 2036   Filed 03/04/19   Ent. 03/04/19 18:22:50   Pg. 47 of 75
A-43
Case 16-11767-CMA   Doc 2036   Filed 03/04/19   Ent. 03/04/19 18:22:50   Pg. 48 of 75
A-44
Case 16-11767-CMA   Doc 2036   Filed 03/04/19   Ent. 03/04/19 18:22:50   Pg. 49 of 75
A-45
Case 16-11767-CMA   Doc 2036   Filed 03/04/19   Ent. 03/04/19 18:22:50   Pg. 50 of 75
A-46
Case 16-11767-CMA   Doc 2036   Filed 03/04/19   Ent. 03/04/19 18:22:50   Pg. 51 of 75
A-47
Case 16-11767-CMA   Doc 2036   Filed 03/04/19   Ent. 03/04/19 18:22:50   Pg. 52 of 75
A-48
Case 16-11767-CMA   Doc 2036   Filed 03/04/19   Ent. 03/04/19 18:22:50   Pg. 53 of 75
A-49
Case 16-11767-CMA   Doc 2036   Filed 03/04/19   Ent. 03/04/19 18:22:50   Pg. 54 of 75
A-50
Case 16-11767-CMA   Doc 2036   Filed 03/04/19   Ent. 03/04/19 18:22:50   Pg. 55 of 75
A-51
Case 16-11767-CMA   Doc 2036   Filed 03/04/19   Ent. 03/04/19 18:22:50   Pg. 56 of 75
A-52
Case 16-11767-CMA   Doc 2036   Filed 03/04/19   Ent. 03/04/19 18:22:50   Pg. 57 of 75
A-53
Case 16-11767-CMA   Doc 2036   Filed 03/04/19   Ent. 03/04/19 18:22:50   Pg. 58 of 75
A-54
Case 16-11767-CMA   Doc 2036   Filed 03/04/19   Ent. 03/04/19 18:22:50   Pg. 59 of 75
A-55
Case 16-11767-CMA   Doc 2036   Filed 03/04/19   Ent. 03/04/19 18:22:50   Pg. 60 of 75
A-56
Case 16-11767-CMA   Doc 2036   Filed 03/04/19   Ent. 03/04/19 18:22:50   Pg. 61 of 75
A-57
Case 16-11767-CMA   Doc 2036   Filed 03/04/19   Ent. 03/04/19 18:22:50   Pg. 62 of 75
A-58
Case 16-11767-CMA   Doc 2036   Filed 03/04/19   Ent. 03/04/19 18:22:50   Pg. 63 of 75
A-59
Case 16-11767-CMA   Doc 2036   Filed 03/04/19   Ent. 03/04/19 18:22:50   Pg. 64 of 75
A-60
Case 16-11767-CMA   Doc 2036   Filed 03/04/19   Ent. 03/04/19 18:22:50   Pg. 65 of 75
A-61
Case 16-11767-CMA   Doc 2036   Filed 03/04/19   Ent. 03/04/19 18:22:50   Pg. 66 of 75
A-62
Case 16-11767-CMA   Doc 2036   Filed 03/04/19   Ent. 03/04/19 18:22:50   Pg. 67 of 75
A-63
Case 16-11767-CMA   Doc 2036   Filed 03/04/19   Ent. 03/04/19 18:22:50   Pg. 68 of 75
A-64
Case 16-11767-CMA   Doc 2036   Filed 03/04/19   Ent. 03/04/19 18:22:50   Pg. 69 of 75
A-65
Case 16-11767-CMA   Doc 2036   Filed 03/04/19   Ent. 03/04/19 18:22:50   Pg. 70 of 75
A-66
Case 16-11767-CMA   Doc 2036   Filed 03/04/19   Ent. 03/04/19 18:22:50   Pg. 71 of 75
A-67
Case 16-11767-CMA   Doc 2036   Filed 03/04/19   Ent. 03/04/19 18:22:50   Pg. 72 of 75
A-68
Case 16-11767-CMA   Doc 2036   Filed 03/04/19   Ent. 03/04/19 18:22:50   Pg. 73 of 75
A-69
Case 16-11767-CMA   Doc 2036   Filed 03/04/19   Ent. 03/04/19 18:22:50   Pg. 74 of 75
A-70
Case 16-11767-CMA   Doc 2036   Filed 03/04/19   Ent. 03/04/19 18:22:50   Pg. 75 of 75
